                                                 Case 18-69019-lrc               Doc 76 Filed 07/02/20
                                                                                               FORM 1     Entered 07/02/20 18:07:00                                       Desc
                                                                                             Page 1  of 1
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page No:    1
                                                                                                       ASSET CASES

Case No.:                      18-69019                                                                                                                   Trustee Name:                               Martha A. Miller
Case Name:                     MARVELAY, LLC.                                                                                                             Date Filed (f) or Converted (c):            11/09/2018 (f)
For the Period Ending:         06/30/2020                                                                                                                 §341(a) Meeting Date:                       12/17/2018
                                                                                                                                                          Claims Bar Date:                            02/25/2019

                                   1                                             2                             3                                  4                        5                                         6

                          Asset Description                                   Petition/                 Estimated Net Value                   Property                Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                                   Unscheduled                (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                Value                          Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

 Ref. #
1         Bank of America Business Checking 5268                                  $41,436.02                            $41,436.02                                              $0.00                                            $0.00

    Asset Notes: No funds in account
2         Office furniture 52 2x4 foot black desks, peeling                          Unknown                                    $0.00                                           $0.00                                              FA
          and heavily used
3         39 Used Dell Computers (i3 & i5), Monitors                                 Unknown                                    $0.00                                           $0.00                                              FA
          Mice & Keyboards
4         2601 Summers Street, Ste 300 Kennesaw GA                                      $0.00                                   $0.00                                           $0.00                                              FA
          30144 (Leased)
5         Customer List                                                                 $0.00                                   $0.00                                           $0.00                                              FA
6         Collection of Judgment                                                        $0.00                                   $1.00                                           $0.00                                            $1.00

  Asset Notes: Working with State of Georgia Attorney general's Office on collection of judgment. Value is Trustee's placement value only.
7       Potential Avoidable Transfers                            (u)                   $0.00                                 $1.00                                              $0.00                                            $1.00

    Asset Notes: Value is Trustee placement value only

TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                                  $41,436.02                           $41,438.02                                               $0.00                                        $2.00




      Major Activities affecting case closing:
       03/27/2020      place t/c to call special counsel and asst. AG
       10/20/2019      Awaiting order in Cobb Superior Ct.
       07/30/2019      Won motion to enter consent order with State of GA on claim; preparing investigation on avoidance claims


Initial Projected Date Of Final Report (TFR):                 11/09/2019             Current Projected Date Of Final Report (TFR):           12/31/2021                        /s/ MARTHA A. MILLER
                                                                                                                                                                               MARTHA A. MILLER
